DETAILED ACTION
This is an Office action based on application number 16/604,403, filed 10 October 2019, which is a national stage entry of PCT/JP2018/015918 filed 17 April 2018, which claims priority to JP 2017-082340 filed 18 April 2017. Claims 1-10 are pending.
Amendments to the claims, filed 10 October 2019, have been entered into the above-identified application.

Election/Restrictions
Applicant's election with traverse of the composition of claim 3 and the resin film structure of claim 4 in the reply filed on 14 January 2021 is acknowledged. The traversal is on the ground(s) that the Examiner has not established that the claims lack unity of invention. This is not found persuasive because the claims lack unity of invention because even though the inventions of these groups require the technical feature of the laminate of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claims 1, 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (JP 2009-096817A with citations taken from the provided machine translation) (Furuta) in view of Wada et al. (US Patent Application Publication No. US 2005/0209380 A1) (Wada).

Reference is made to FIG. 2 of Furuta, reproduced below:

    PNG
    media_image1.png
    436
    579
    media_image1.png
    Greyscale


Regarding instant claim 1, Furuta discloses a tape <1> comprising a PTFE membrane <2>, an adhesive layer <3> and a separator <5> (paragraph [0040]). Said tape <1> is construed to meet the claimed laminate, said PTFE membrane <2> is construed to meet the claimed resin film, said adhesive layer <3> is construed to meet the claimed adhesive layer, and said separator <5> is construed to meet the claimed separator.

	Furuta does not explicitly disclose the tensile strength of the resin film.
	However, Wada discloses an adhesive tape (Title) comprising a plastic film support material (paragraph [0073]). Wada further discloses that the tensile strength of the tape is on the order of 20 to 30 N/10mm in both the MD and TD directions such that there is almost no possibility of the tape to break even if it is fixed for a long time and adhesive force increases, which would be beneficial should the tape be removed in a disassembly process (paragraphs [0048-0049]). Although Wada discloses that the overall tape has the requisite tensile strength, one of ordinary skill in the art would readily recognize that the tape backing must have a comparable tensile strength as it supports the adhesive layer to form the tape.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select a PTFE membrane having the tensile strength prescribed by Wada when constructing the laminate of Furuta. The motivation for doing so would have been that tape constructions having the requisite tensile strength do not easily break when the tape is removed in a disassembly process.


Regarding instant claim 3, the PTFE membrane <2> of Furuta is necessarily a fluororesin.

Regarding instant claim 6¸ Furuta illustrates only one PTFE membrane layer <2>; therefore, the tape of Furuta meets the claimed laminate comprising a single layer resin film.

Regarding instant claim 8, Furuta illustrates tape Examples 1-5 having an adhesive strength of 2.2 N/19 mm and 2.3 N/19 mm (i.e., 2.9 N/25 mm and 3.0 N/25 mm).
	It is noted that Furuta does not explicitly disclose that the adhesive strength is measured with respect to an acrylic plate. However, absent evidence of criticality regarding how the adhesive strength is measured and given that the adhesive strength disclosed by Furuta falls within the range presently claimed, it is the Examiner's position that Furuta meets the requirement of the instant claim.

Regarding instant claim 10, Furuta discloses a tape <1> comprising a PTFE membrane <2>, an adhesive layer <3> and a separator <5> (paragraph [0040]). Said tape <1> is construed to meet the claimed laminate, said PTFE membrane <2> is construed to meet the claimed resin film, said adhesive layer <3> is construed to meet 
	Regarding the limitation “a peel surface formed when the separator is peeled from the resin film is positioned between the resin film and the adhesive layer”, Furuta teaches that the separator is meant to be peeled from the tape (paragraph [0030]); furthermore, Furuta discloses the same structure as recited by the claims, and one of ordinary skill in the art would expect the same peel surface to be present between adhesive layer <3> and the PTFE membrane <2> in the tape of Furuta as would be present in the laminate of the claims.
	Furuta does not explicitly disclose the tensile strength of the resin film.
	However, Wada discloses an adhesive tape (Title) comprising a plastic film support material (paragraph [0073]). Wada further discloses that the tensile strength of the tape is on the order of 20 to 30 N/10mm in both the MD and TD directions such that there is almost no possibility of the tape to break even if it is fixed for a long time and adhesive force increases, which would be beneficial should the tape be removed in a disassembly process (paragraphs [0048-0049]). Although Wada discloses that the overall tape has the requisite tensile strength, one of ordinary skill in the art would readily recognize that the tape backing must have a comparable tensile strength as it supports the adhesive layer to form the tape.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select a PTFE membrane having the tensile strength prescribed by Wada when 
	Therefore, it would have been obvious to combine Wada with Furuta to obtain the invention as specified by the instant claim.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Wada as applied to claim 1 above, and further in view of Furuyama et al. (WIPO International Publication No. WO 2016/047140 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0292000 A1) (Furuyama).

Regarding instant claim 2, Furuta in view of Wada discloses a tape comprising a PTFE membrane having a particular tensile strength, as cited in the rejection of claim 1 above. Furuta further discloses that the PTFE membrane is porous (paragraph [0007]).
	Furuta in view of Wada does not explicitly disclose the specific surface density of the PTFE membrane. 
	However, Furuyama discloses a polymer film having a series of through holes (paragraph [0021]), which is analogous to the porous PTFE membrane of Furuta. Furuyama discloses that the polymer film is used as a waterproof sound-permeable membrane (paragraph [0022]). Furuyama further discloses that the waterproof sound-2 in terms of strength and handling properties, among others (paragraph [0234]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to ensure that the porous PTFE membrane of Furuta has the surface density prescribed by Furuyama. The motivation for doing so would have been to optimize the strength and handling properties of the membrane.
	Therefore, it would have been obvious to combine Furuyama with Furuta in view of Wada to obtain the invention as specified by the instant claim.

Regarding instant claim 4, Furuta in view of Wada discloses a tape comprising a PTFE membrane having a particular tensile strength, as cited in the rejection of claim 1 above. Furuta further discloses that the PTFE membrane is porous (paragraph [0007]).
	Furuta in view of Wada does not explicitly the structure recited by the instant claim.
	However, Furuyama discloses a polymer film having through holes extending from one principle surface of the polymer film to the other principle surface of the polymer film, wherein the through holes are straight holes having a central axis extending straight.
	Reference is made to FIG. 1 of Furuyama, reproduced below:

    PNG
    media_image2.png
    273
    564
    media_image2.png
    Greyscale

	In FIG. 1, Furuyama illustrates polymer film <1> comprising through holes <3>, each having a straight central axis <4>.
	Furuyama further discloses that the polymer film <1> is a non-porous film having no through-thickness gas passages other than the through holes, which are straight holes; furthermore, Furuyama discloses that said polymer film has advantages over porous PTFE films, which have a huge number of pores distributed over the entire membrane, in that the polymer film having on straight through holes have high levels of waterproofness, among other properties (paragraph [0273]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to replace the PTFE membrane of Furuta and Wada with a non-porous PTFE membrane having only straight through holes, which also meets the requisite tensile strength. The motivation for doing so would have been to increase the waterproofness of the tape.
	Therefore, it would have been obvious to combine Furuyama with Furuta in view of Wada to obtain the invention as specified by the instant claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Wada as applied to claim 1 above, and further in view of Konishi et al. (US Patent No. 4,741,948) (Konishi).

Regarding instant claim 1, Furuta in view of Wada discloses the tape comprising a separator <5> as cited in the rejection of claim 1, above. Furuta further discloses that the tape further comprises a release layer <4> adjacent to separator <5> (FIG. 2; paragraph [0040]).
	Furuta in view of Wada does not explicitly disclose the specific tensile strength of the separator.
	However, Konishi discloses a composite release sheet material having a tensile strength sufficient to stably support a release layer thereon even when a cutting impact is applied thereto (col. 2, lines 12-15). 
Since the instant specification is silent to unexpected results, the specific tensile strength of the separator layer not considered to confer patentability to the claims. As the ability of a release material to stably support a release layer (which is the intent of the separator of Furuta) is a variable that can be modified, among others, by the selection of a material having a sufficient tensile strength, the precise tensile strength would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him her, to optimize the tensile strength of the separator of Furuta as taught by Konishi. The motivation for doing so would have been to ensure that the separator of Furuta stably supports the release layer applied thereto.
	Therefore, it would have been obvious to combine Konishi with Furuta in view of Wada to obtain the invention as specified by the instant claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Furuta in view of Wada as applied to claim 1 above, and further in view of Abe et al. (JP 2016-021502A with citations taken from the provided machine translation) (Abe).

Regarding instant claim 9, Furuta in view of Wada discloses the tape comprising a porous PTFE membrane, a separator, and adhesive, as cited above.
	Furuta in view of Wada does not explicitly disclose the specific ratio of the cohesion of the PTFE membrane to the adhesive strength of the adhesive.
	However, Abe discloses a structure comprising a porous material and at least one adhesive layer (paragraph [0009]) and a release film (paragraph [0014]) Further, 
Since the instant specification is silent to unexpected results, the specific ratio between the cohesion of the PTFE membrane and the adhesive strength of the adhesive is not considered to confer patentability to the claims. As the prevention of cohesive failure of the porous member is a variable that can be modified, among others, by adjusting the adhesive strength of the adhesive and cohesive strength of the porous PTFE member by selection of the composition and structure of each, the precise ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ratio between the cohesion of the PTFE membrane and the adhesive strength of the adhesive in prior art combination to obtain the desired prevention of cohesive failure (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to optimize the ratio between the cohesion of the PTFE membrane and the adhesive 
	Therefore, it would have been obvious to combine Abe with Furuta in view of Wada to obtain the invention as specified by the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8, and 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/604,403 (App 403) in view of Wada.

Regarding instant claims 1-4, 6-8, and 10, the scope of the claims are substantially encompassed by the scope of the claims App 403, with the exception that the instant claims require that the resin film have a tensile strength of 30 N/10 mm or less.

	It would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select a PTFE membrane having the tensile strength prescribed by Wada when constructing the laminate of Furuta. The motivation for doing so would have been that tape constructions having the requisite tensile strength do not easily break when the tape is removed in a disassembly process.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        4/14/2021